Order entered November 28, 1966, herein appealed from, unanimously reversed, on the law and in the exercise of discretion, with $30 costs and disbursements to appellants, and the motion to amend the answer is denied. This action was commenced on or about September 9, .1965 and issue joined November 12, 1965, by service of an answer with counterclaim. Thereafter, defendant served an amended answer also containing counterclaims. On November 9, 1966, it wTas directed that the matter proceed to trial on November 28, 1966. Subsequently and practically on the eve of trial defendant moved to serve a further amended answer which, inter alia, would increase the sum sought by way of counterclaim. While CPLR 3025 (subd. [b]) provides that' leave to amend shall be freely given, some merit should be shown or valid reason advanced where, as here, there has been unreasonable and lengthy delay in moving for the relief sought. The reason asserted to explain the delay is not credible, nor is sufficient merit shown to warrant granting of the relief sought. Concur—Stevens, J. P., Steuer, Capozzoli and Rabin, JJ.